ONLINE RESOURCES CORPORATION

SENIOR SECURED FLOATING RATE NOTE DUE 2011

     
No.      
$[     ]
  July 3, 2006



FOR VALUE RECEIVED, the undersigned, ONLINE RESOURCES CORPORATION (herein called
the “Company”), a Delaware corporation, hereby promises to pay to      , or
registered assigns, the principal sum of [              ] UNITED STATES DOLLARS
(or so much thereof as shall not have been prepaid) on July 2, 2011, with
interest (computed on the basis of a year of 360-days payable for the actual
number of days elapsed including the first day but excluding the last day)
(a) on the unpaid balance thereof during each Interest Period (as defined in the
Credit Agreement referred to below) at the rate per annum equal to LIBOR (as
defined in the Credit Agreement referred to below) calculated for such Interest
Period plus 7.0%, from the date hereof, payable on each Interest Payment Date
(as defined in the Credit Agreement referred to below), until the principal
hereof shall have become due and payable and (b) to the extent permitted by law,
upon the occurrence and during the continuation of an Event of Default, on any
principal, interest, or premium payable on each Interest Payment Date (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the Default Rate (as defined in the Credit Agreement
referred to below).

Payments of principal of, interest on and any premium with respect to this Note
are to be made in lawful money of the United States of America as provided in
the Credit Agreement referred to below.

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Credit Agreement dated as of July 3, 2006 (as from time
to time amended, the “Credit Agreement”), among the Company, the respective
Lenders named therein and Obsidian, LLC as Agent for the Lenders and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have agreed to the confidentiality provisions set forth in
Section 21 of the Credit Agreement.

Payment of the principal of, premium, if any, and interest on this Note has been
guaranteed by certain Subsidiaries of the Company in accordance with the terms
of the Subsidiary Guaranty (as defined in the Credit Agreement).

This Note is a registered Note and, as provided in the Credit Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to prepayment at the times and on the terms specified in
the Credit Agreement, but not otherwise.

If an Event of Default, as defined in the Credit Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable premium) and
with the effect provided in the Credit Agreement.

1

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

ONLINE RESOURCES CORPORATION

By

Name: Catherine A. Graham

Title: Executive Vice President and Chief

Financial Officer

2